12/28/2021



                                                                                  Case Number: DA 21-0514




               IN THE SUPREME COURT OF THE STATE OF MONTANA

JIM L. TOWSLEY and BETTY SMITH                          DA 21-0514
TOWSLEY,
                                             ORDER GRANTING EXTENSION OF
  Plaintiffs and Appellees,
                                                       TIME
                    v.

DAVID P. STANZAK, MARGO L.
STANZAK, CRAIG FITCH, CARYN MISKE,
LAURENCE B. MILLER, JR., STEPHEN M.
ZANDI, KARIN M., ZANDI, et al.

  Defendants Appellants.


      The Appellants’ motion under Montana Rule of Appellate Procedure 26(1)

is granted, and the Appellants’ opening brief is due on January 26, 2022.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 28 2021